Citation Nr: 0207574	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial 40 percent evaluation assigned 
for cystitis with irritable voiding syndrome.

(The issue of entitlement to service connection for dry mouth 
syndrome secondary to medications administered for the 
treatment of service connected post-traumatic stress disorder 
(PTSD), to include brofaromine hydrochloride, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which implemented the Board's June 
1999 decision that granted the veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
cystitis.  The RO characterized the veteran's section-1151 
disability as cystitis with irritable voiding syndrome 
(hereinafter "cystitis") and assigned a 20 percent rating 
for this disability, effective from August 1996.

In June 2000, the veteran filed a notice of disagreement 
(NOD) that challenged the propriety of the 20 percent rating 
assigned for the section-1151 cystitis.  In April 2000, the 
veteran was furnished a statement of the case (SOC).  In a 
statement to the RO, dated in May 2000, the veteran again 
referred to the propriety of the rating assigned for the 
section-1151 cystitis.  Thus, the Board will construe that 
statement, for purposes of this appeal, as a timely filed 
substantive appeal with respect to the propriety of the 
initial rating assigned for cystitis.

Subsequently, in a June 2000 rating decision, the RO granted 
a higher 40 percent rating for the section-1151 cystitis, 
effective from August 1996.  Inasmuch as the grant of the 40 
percent rating is not the maximum benefit under the rating 
schedule, the claim concerning the propriety of the initial 
rating assigned for the section-1151 cystitis remains in 
controversy and, hence, it is a viable issue before the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, 
the Board still has jurisdiction over the appeal.  

Given that the assignment of the initial rating for cystitis 
followed an award of section-1151 compensation, the Board 
must consider the applicability of a higher rating for the 
entire period in which the appeal has been pending.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As such, the 
question for consideration is the propriety of the initial 
rating assigned during the course of this appeal.  Thus, the 
issue in this case is as listed the cover page of this 
decision.

As a final matter, the Board is undertaking additional 
development on the issue of entitlement to service connection 
for dry mouth syndrome as secondary to medications 
administered for treatment of the service-connected PTSD, to 
include brofaromine hydrochloride, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

The veteran's section-1151 cystitis is manifested by a need 
to wear absorbent materials that must be changed more than 
four times per day.


CONCLUSION OF LAW

The criteria for a 60 percent rating for cystitis with 
irritable voiding syndrome are met.  38 U.S.C.A. §§ 1155, 
1151, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.322(a), 4.22, 4.115a, 4.115b, Diagnostic Codes 
7512, 7527 (2001).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  Specifically, VA 
provided the veteran and his representative with copies of 
the Board's June 1999 decision, rating decisions dated in 
July 1999 and June 2000, an April 2000 SOC, and supplement 
SOCs dated in May 2000 and March 2001.  These documents 
provided notice of the law and governing regulations, as well 
as the evidence considered and reasons for the determinations 
made regarding the grant of his section-1151 claim for 
cystitis and the rating assigned for that disability.  In 
July 2001, VA sent the veteran a letter that provided him 
with a more detailed account of the recent enactment of the 
VCAA, and also notified him by telephone in July 2001 for the 
purpose of ascertaining from the veteran all sources of 
evidence in support of his claim.  Further, the record 
discloses that VA has also met its duty to assist the veteran 
in obtaining evidence necessary to substantiate his claim 
concerning the propriety of the rating assigned for the 
section-1151 cystitis.  Most notably, copies of the veteran's 
relevant VA and private hospital and outpatient treatment 
records have been associated with the claims folder.  In May 
2000, the RO provided the veteran with a relevant VA 
examination, and a copy of the examination report is of 
record.  Therefore, under these circumstances, VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
issue concerning the propriety of the 40 percent rating for 
cystitis with irritable voiding syndrome is ready for 
appellate review.


Reasons for Appeal

As to the reasons for appeal, the veteran and his 
representative contend that the veteran's cystitis with 
irritable voiding syndrome is manifested by a need to wear 
absorbent materials that must be changed more than four times 
per day.  The veteran and his representative also request 
that the veteran be afforded the benefit of the doubt.


Factual Background

As to scoping and operative procedures, the Board notes that, 
in May 1989, the veteran underwent a cystoscopy because of 
benign prostate hypertrophy.  In November 1990, the veteran 
had a flexible cystourethroscopy because of a possible benign 
prostate hypertrophy and a neurogenic bladder.  In January 
1992, medical records reported that the veteran underwent 
transurethral prostate resection because of recurrent bladder 
outlet obstruction and thereafter had problems with 
prostatitis.  In September 1993, the veteran underwent 
cystoscopy and bladder biopsies with a post operative 
diagnosis of cystitis.  In March 1995, the veteran had a 
cystoscopy that showed, among other things, a slightly 
erythematous bladder dome "likely related to scope trauma."  
The post operative diagnosis was irritable voiding symptoms.  
In January 2000, the veteran underwent another bladder biopsy 
and transurethral prostate resection because of bladder neck 
contracture.  

As to adverse symptomology, contemporaneous VA and/or private 
treatment records show the veteran's complaints and/or 
treatment for dysuria, frequency, hesitancy, straining, 
reduced flow, and/or nocturna diagnosed as, among other 
things, prostatitis, urinary tract infections, interstitial 
cystitis, and/or irritable voiding syndrome.  (See VA 
treatment records dated in February 1991, March 1991, March 
1993, May 1993, June 1993, July 1993, August 1993, September 
1993, October 1993, November 1993, January 1994, February 
1994, August 1994, December 1994, January 1995, March 1995, 
June 1995, August 1995, February 1996, and March 1996; letter 
from Edward E. Hayes, M.D., dated in June 1998; letter Keith 
E. Gawin, M.D., dated in September 1998; and private 
treatment records from Conway Hospital dated in January 
2000).

As to frequency of the nocturna, it was noted as follows: 5 
to 6 times a night (see VA treatment record dated in March 
1995), 5 to 7 time a night (see VA treatment record dated in 
June 1995), 1 to 2 time a night (see VA treatment records 
dated in November 1993 and August 1995), 2 to 7 time a night 
(see VA treatment record dated in February 1996), and 2 to 3 
times a night (see VA treatment records dated in January 1995 
and March 1996).  As to problem with daytime voiding, a 
February 2000 prescription form Coastal Urology Center noted 
that the veteran needed to obtain two boxes of Depends 
Protective Pads.  In addition, earlier VA treatment records, 
dated in the late 1980's, noted that the veteran's voiding 
problems required catheterizations, on occasion.

The veteran appeared for a VA examination in June 1998.  As 
to his medical history, it was noted that the veteran 
reported a five year history of interstitial cystitis and an 
even longer history of irritable voiding symptoms.  In 1991, 
he underwent transurethral resection of the prostate, he 
subsequently developed gross hematuria, and thereafter had a 
cystoscopy.  In 1993, he had cystoscopy and bladder biopsies 
that revealed inflammation.  In 1993 and 1994, he had 
negative intravenous pyelogram (IVP), urine culture, and 
cytology.  His bladder capacity under anesthesia was 650 cc.  
The veteran was currently taking ciprofloxacin and Urispas 
for his irritable symptoms.

As to adverse symptomology, the veteran complained of severe 
urinary frequency, urgency, dysuria, and nocturia.  
(Parenthetically, the Board notes that the examiner noted 
that the veteran had to excuse himself from the room during 
the 20-minute interview to go to the bathroom.  Similarly, 
the veteran reported that he stopped four times during his 
two-hour car trip to the examination to use the bathroom.)  
Next, the veteran reported that, while he had occasional urge 
incontinence, he did not wear any pads or appliances.  He 
also denied having bladder outlet obstruction problems, 
lethargy, weakness, anorexia, weight loss, or weight gain.  
The veteran did not require catheterization.

After examination, it was opined that the veteran was ". . . 
a 70-year-old white male with a five-year history of severe 
irritable voiding symptoms, possibly secondary to 
interstitial cystitis, as well as erectile dysfunction 
symptoms.  The [veteran] is currently [being] followed . . . 
His voiding symptoms severely limit his activities of daily 
living and ability to work."

The veteran appeared for a VA examination in May 2000.  The 
veteran's medical history as reported above was once again 
noted.  In addition, it was noted that the veteran had a ten 
to fifteen year history of interstitial cystitis and 
underwent a second transurethral resection of the prostate 
approximately two years earlier.  The veteran's medical 
history also was reported to include a single hospitalization 
for a urinary tract infection as well as a hydraulic dilation 
of the bladder.  

As to current adverse symptomology, the veteran complained of 
increased adverse symptomology consisting of severe pain, 
frequency, urgency, and incontinent because of frequency.  
Specifically, he reported voiding approximately every fifteen 
minutes and approximately every hour during the night.  Next, 
the veteran reported that he required the changing of 
approximately two to three absorbent pads per day.  He also 
reported several episodes of hematuria.

As to his medications, it was noted that the veteran was 
presently on Ciprofloxacin for chronic infection, Elmiron, 
Ciprofloxacin, Ditropan, Darvocet, and other medications for 
gastric distress.

After examination, it was opined that "this is a [veteran] 
with severe interstitial cystitis, which is only partially 
controlled, which has resulted in severe frequency, dysuria, 
intermittent hematuria, and incontinence on a chronic basis 
with repeated urinary tract infections."

In written statements to the RO, as well as in testimony at 
personal hearings in connection with claims unrelated to the 
current issue on appeal, the veteran reported that, following 
treatment for prostate/bladder problems at VA, he had 
problems controlling his urine.  Specifically, he now had to 
void approximately every ten minutes.  (See December 1998 
personal hearing transcript).  Thereafter, in a statement in 
support of claim, which was received by the RO in June 2000, 
the veteran reported that the history taken at his most 
recent VA examination was inaccurate.  Specifically, he 
reported that, when asked about his need to wear absorbent 
pads, he replied that he required at least 4 pads a night and 
used 7 to 8 pads, or more, in a 24 hour period of time. 


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In this case, the veteran's cystitis with irritable voiding 
syndrome has been rated under 38 C.F.R. §§ 4.115b, Diagnostic 
Codes 7512 (cystitis) and 7527 (prostate gland injury) and, 
as such, the veteran's disability is rated as a voiding 
dysfunction under 38 C.F.R. § 4.115a.  Under these regulatory 
criteria, a 40 percent evaluation is warranted for voiding 
dysfunction that requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 60 percent 
evaluation is for application if this disability requires the 
use of an appliance or the wearing of absorbent material 
which must be changed more than 4 times per day.  38 C.F.R. 
§ 4.115a.  A 60 percent evaluation is the maximum schedular 
rating that can be assigned for cystitis under either 
Diagnostic Code 7512 or 7527 (as contemplated by the criteria 
for voiding dysfunction under § 4.115a).

Initially, in considering the propriety of the rating 
assigned for the veteran's cystitis, the Board notes that the 
RO applied the provisions of 38 C.F.R. § 3.322(a), which 
govern the rating of disabilities based on aggravation, in 
conjunction with § 4.115a.  In doing so, the RO found that 
while the evidence of record established that the veteran met 
the criteria for a 60 percent rating under § 4.115a, for a 
voiding dysfunction, the evidence of record also showed that 
the veteran's cystitis was 20 percent disabling at the time 
of his VA surgical treatment, and thus deducted the 20 
percent from the present 60 percent degree of disability, 
resulting in a 40 percent rating for the section-1151 
cystitis.  See 38 C.F.R. §§ 3.322(a), 4.22 (same).  In 
support of this finding, the RO cited to the Board's June 
1999 decision noting that the Board's grant of compensation 
under § 1151 for cystitis was established based on 
aggravation of this preexisting condition as a result of VA 
surgical treatment.  (See Board decision dated in June 1999; 
RO decisions dated in July 1999 and June 2000).  38 U.S.C.A. 
§ 1151; 38 C.F.R. §§ 3.322(a), 4.22.  See, e.g., Allen v. 
Brown, 7 Vet. App. 439 (1995) (when a service-connected 
disability aggravates, but is not the proximate cause of, a 
non-service-connected disability, the veteran is entitled to 
compensation for that incremental increase in severity of the 
non-service-connected disability attributable to the service-
connected disability).  Therefore, the veteran is only 
entitled to compensation for that part of his disability that 
was brought about by his VA surgical treatment.

In this context, the medical evidence of record reflects that 
prior to VA surgical treatment in 1993, the veteran's voiding 
problems were characterized by symptoms associated with 
obstructed voiding such as dribbling associated with urinary 
flow, hesitancy, and decreased stream, as well as recurrent 
urinary retention and bladder outlet obstruction, which 
ultimately required the veteran to undergo repeated 
catheterization to facilitate urinary flow.  However, after 
VA surgical treatment in 1995, the veteran voiding problems 
are now manifested by additional disability resulting in 
continual urine leakage and urinary incontinence.  Thus, the 
record indicates that the veteran has symptoms and 
manifestations that are separate and distinct from those that 
existed prior to the 1993 VA treatment.  As such, the Board 
will rate the severity of the veteran's section-1151 cystitis 
based on the adverse voiding symptomatology seen in the 
record since his VA surgical treatment in 1995.

With the above criteria in mind, the Board notes that the 
veteran is competent to provide testimony regarding specific 
symptoms he experienced and the duration thereof during and 
since his VA treatment, such as the frequency of his voiding 
and the need to change absorbent pads at least 7 to 8 times 
in a 24 hour period of time.  King v. Brown, 5 Vet. App. 19, 
21 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, a 
review of the record on appeal shows VA and private treatment 
records that document both the veteran's voiding difficulty 
as well as a need to wear absorbent pads.  In addition, while 
the May 2000 VA examiner noted that the veteran needed to 
change absorbent pads approximately 2 to 3 time a day because 
he voided approximately every fifteen minutes during the day 
and every hour during the night, in a June 2000 statement in 
support of claim the veteran reported that the above history 
was inaccurate - he required at least 4 pads a night and used 
7 to 8 pads, or more, in a 24 hour period of time.

Given the above two statements, the Board finds that the 
evidence, both positive and negative, is at least in 
equipoise.  Under such circumstances, and granting the 
veteran the benefit of any doubt in this matter, the Board 
will accept as true the veteran's claim that he used 7 to 8 
pads, or more, in a 24 hour period of time.  38 U.S.C.A. 
§§ 1110, 5107 (Supp. 2001); 38 C.F.R. § 3.102 (2001).  Under 
such circumstances, the Board concludes that the evidence 
supports a grant of a higher 
60 percent evaluation for the veteran's section-1151 
cystitis.  See 38 C.F.R. § 4.115a.  This is true throughout 
the period of time during which his claim has been pending.  
Fenderson, supra.


ORDER


A 60 percent rating for cystitis with irritable voiding 
syndrome is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

